Name: 1999/86/EC: Council Decision of 18 May 1998 on the conclusion of a Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements
 Type: Decision
 Subject Matter: Europe;  European construction;  tariff policy;  international affairs
 Date Published: 1999-02-03

 Avis juridique important|31999D00861999/86/EC: Council Decision of 18 May 1998 on the conclusion of a Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements Official Journal L 029 , 03/02/1999 P. 0009 - 0010COUNCIL DECISION of 18 May 1998 on the conclusion of a Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements (1999/86/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with the first sentence of Article 228(2) thereof,Having regard to the proposal from the Commission,Whereas the Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, should be approved with a view to taking account of the accession of the Republic of Austria, of the Republic of Finland and of the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements;Whereas the Commission should be authorised to take measures to implement the Protocol, notably with regard to basic and processed agricultural products;Whereas by Regulations (EC) No 1926/96 (1), (EC) No 921/96 (2) and (EC) No 340/97 (3) the Community brought forward implementation of the measures contained in the Protocol relating to basic agricultural products, processed agricultural products and fishery products, respectively; whereas, therefore, appropriate measures should be taken to ensure a smooth transition between the preferential arrangements applied under those Regulations and those provided for by the Protocol,HAS DECIDED AS FOLLOWS:Article 1 The Protocol adjusting trade aspects of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union and the outcome of the Uruguay Round negotiations on agriculture, including improvements to the existing preferential arrangements, hereinafter referred to as 'the Protocol`, is hereby approved on behalf of the Community.The text of the Protocol is attached to this Decision.Article 2 1. Detailed rules for the application of this Decision shall be adopted by the Commission according to the procedure provided for in Article 23 of Regulation (EEC) No 1766/92 (4), or, where appropriate, in the relevant provisions of the other Regulations on the common organisation of the market or of Regulation (EC) No 3448/93 (5) or of Regulation (EC) No 2178/95 (6).2. Upon this Decision taking effect, the regulations adopted by the Commission pursuant to Article 5 of Regulation (EC) No 1926/96, implementing the concessions relating to products covered by the Protocol, shall be deemed to be governed by paragraph 1.Article 3 1. Provisions for the application of tariff quotas and tariff ceilings provided for in the new Annexes to the Europe Agreement, including amendments and technical adaptations made necessary by amendments to the combined nomenclature and Taric codes, or arising from the conclusion by the Council of agreements, protocols or exchanges of letters between the Community and Estonia, shall be adopted by the Commission, assisted by the Customs Code Committee set up by Article 247 of Regulation (EEC) No 2913/92 (7), according to the procedure set out in paragraph 2 of this Article.2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the Chair may lay down according to the urgency or the matter. The opinion shall be delivered by the majority laid down in Article 148(2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in that Article. The Chair shall not vote.The Commission shall adopt the measures, which apply immediately. However, if these measures are not in accordance with the opinion of the Committee, they shall be communicated by the Commission to the Council forthwith. In that event:- the Commission may defer application of the measures which it has decided for a period of not more than three months from the date of such communication,- the Council, acting by qualified majority, may take a different decision within the period referred to in the first indent.3. The Committee may examine any question concerning the application of tariff quotas and tariff ceilings, which is raised by its chair either at the latter's initiative or at the request of a Member State.4. As soon as the tariff ceilings are reached, the Commission may adopt a regulation re-establishing, until the end of the calendar year, the customs duties applicable to third countries.Article 4 The president of the Council shall, on behalf of the Community, give the notification provided for in Article 6 of the protocol.Done at Brussels, 18 May 1998.For the CouncilThe PresidentC. SHORT(1) OJ L 254, 8. 10. 1996, p. 1.(2) OJ L 126, 24. 5. 1996, p. 1.(3) OJ L 58, 27. 2. 1997, p. 25.(4) OJ L 181, 1. 7. 1992, p. 21. Regulation as last amended by Regulation (EC) No 923/96 (OJ L 126, 24. 5. 1996, p. 37).(5) OJ L 318, 20. 12. 1993, p. 18.(6) OJ L 223, 20. 9. 1995, p. 1.(7) OJ L 302, 14. 10. 1992, p. 1.